Allowable Subject Matter
Claims 1, 3 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach “a controller that is disposed between the first connector and the flexible cable and performs a predetermined process on an electric signal transmitted between the first connector and the flexible cable” as recited in amended independent claim 11. Independent claim 1 includes allowable subject matter from objected in previous office action claim 2. Objected in previous office action claim 6 is rewritten in independent form including all of the limitations of the base claim 1. Claims 3 – 5, 7 – 10 and 12 – 20 depend from independent claims 1 or 6 or 11 and therefore are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/V.I/Examiner, Art Unit 2831                                                                                                                                                                                                        1/29/2022.
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831